Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are active in this application.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 04/29/2022, 05/27/2022, 07/25/2022, 09/07/2022 and 10/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4.	The disclosure is objected to because of the following informalities: The status of the cross-reference to related applications must be updated on page 1.  
Appropriate correction is required.
Remarks
5.	Claim 20 recites a computer-storage medium.  The Applicants' Specification, paragraph [00110], discloses, “[00110] As used herein, the terms “machine-storage medium,” “device-storage medium,” and “computer-storage medium” mean the same thing and may be used interchangeably in this disclosure. The terms refer to a single or multiple storage devices and/or media (e.g., a centralized or distributed database, and/or associated caches and servers) that store executable instructions and/or data. The terms shall accordingly be taken to include, but not be limited to, solid-state memories, and optical and magnetic media, including memory internal or external to processors. Specific examples of machine-storage media, computer-storage media, and/or device-storage media include non-volatile memory, including by way of example semiconductor memory devices, e g., erasable programmable read-only memory (EPROM), electrically erasable programmable read-only memory (EEPROM), field-programmable gate arrays (FPGAs), and flash memory devices; magnetic disks such as internal hard disks and removable disks; magneto-optical disks; and CD-ROM and DVD-ROM disks.”
	However, paragraph [00110] further redefines the “The terms “machine-storage media,” “computer-storage media,” and “device-storage media” specifically exclude carrier waves, modulated data signals, and other such media, at least some of which are covered under the term “signal medium” discussed below”.
Therefore, the claimed computer-storage medium is limited to non-transitory tangible media and are patentable. 
Claim Rejection - Double Patenting
6.               The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-26 of patent No. 11,308,089.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-26 of the instant application recite broader version of claims 1-26 of ‘089 and they are substantially similar in scope and they use the similar limitations.  	
Claims Comparison

                       Instant Application                                                     11,308,089                                                           
1. A system comprising: 
at least one hardware processor; and 
at least one memory storing instructions that cause the at least one hardware processor to perform operations comprising: 


generating a pruning index comprising a set of filters that index distinct values in each column of a source table organized into a set of batch units, the generating of the pruning index comprising: generating a filter corresponding to a batch unit in the set of batch units; and merging two or more rows of the filter based on a density threshold; and storing, in a database, the pruning index with an association with the source table.

2. The system of claim 1, wherein the filter is represented as an array with multiple dimensions in the pruning index.




3. The system of claim 1, wherein the generating of the filter comprises: for a given data value, identifying a cell within the filter based on the data value; generating a hash value based on the data value; and populating the cell in the filter using the hash value.

4. The system of claim 3, wherein the operations further comprise computing a number of levels in the filter; wherein the identifying of the cell comprises: identifying a slice in the filter based on the data value and the number of levels in the filter; and identifying a filter column based on the data value and a number of filter columns in the filter.

5. The system of claim 1, wherein: each filter of the set of filters comprises multiple bloom filters, a number of bloom filters in each filter being based on a target false positive rate.

6. The system of claim 1, wherein: each filter in the set of filters comprises a set of bloom filters; and the pruning index further comprises a plurality of columns, the plurality of columns comprising a batch unit identifier column, a slice number column, and the set of bloom filters.

7. The system of claim 6, further comprising: clustering the pruning index based on the slice number column.

8. The system of claim 7, wherein the operations further comprise: detecting a change to the source table; generating one or more additional rows for the pruning index based on the change to the source table; and reclustering the pruning index based on slice numbers.

9. The system of claim 1, wherein the operations further comprise: processing a query using the pruning index, the processing of the query comprising: identifying, using the pruning index, a sub-set of batch units to scan for data matching the query; and scanning only the sub-set of batch units of the source table to identify data matching the query.

10. The system of claim 9, wherein the processing of the query using the pruning index comprises: generating a hash value based on an equality predicate included in the query; identifying one or more values in the pruning index that match the hash value; and identifying one or more batch units that potentially satisfy the equality predicate based on the one or more values in the pruning index that match the hash value.

11. The system of claim 9, wherein the identifying of the sub-set of batch units to scan for the data matching the query comprises identifying one or more batch units in which data matching the query is not stored.

12. The system of claim 9, wherein the identifying of the sub-set of batch units to scan for the data matching the query comprises identifying one or more batch units in which data matching the query is potentially stored.






13. A method comprising: 

generating, by at least one hardware processor, a pruning index comprising a set of filters that index distinct values in each column of a source table organized into a set of batch units, the generating of the pruning index comprising: generating a filter corresponding to a batch unit in the set of batch units; and merging two or more rows of the filter based on a density threshold; and storing, in a database, the pruning index with an association with the source table.

14. The method of claim 13, wherein the filter is represented as an array with multiple dimensions in the pruning index.



15. The method of claim 13, wherein the generating of the filter comprises: for a given data value, identifying a cell within the filter based on the data value; generating a hash value based on the data value; and populating the cell in the filter using the hash value.

16. The method of claim 13, wherein: each filter in the set of filters comprises a set of bloom filters; and the pruning index further comprises a plurality of columns, the plurality of columns comprising a batch unit identifier column, a slice number column, and the set of bloom filters; and the method further comprises clustering the pruning index based on the slice number column.

17. The method of claim 16, further comprising: detecting a change to the source table; generating one or more additional rows for the pruning index based on the change to the source table; and reclustering the pruning index based on slice numbers.

18. The method of claim 17, wherein detecting the change to the source table comprises at least one of: detecting a new row being added to the source table; and detecting an existing row being removed from the source table.

19. The method of claim 13, further comprising: processing a query using the pruning index, the processing of the query comprising: identifying, using the pruning index, a sub-set of batch units to scan for data matching the query; and scanning only the sub-set of batch units of the source table to identify data matching the query.

20. A computer-storage medium comprising instructions that, when executed by one or more processors of a machine, configure the machine to perform operations comprising: generating a pruning index comprising a set of filters that index distinct values in each column of a source table organized into a set of batch units, the generating of the pruning index comprising: generating a filter corresponding to a batch unit in the set of batch units; and merging two or more rows of the filter based on a density threshold; and storing, in a database, the pruning index with an association with the source table.
1. A system comprising: 
at least one hardware processor; and 
at least one memory storing instructions that cause the at least one hardware processor to perform operations comprising: 
accessing a source table organized into a set of batch units;
generating a pruning index based on the source table, the pruning index comprising a set of filters that index distinct values in each column of the source table, the set of filters being represented as an array with multiple dimensions in the pruning index, the pruning index being organized into a plurality of rows and a plurality of columns; clustering the plurality of rows in the pruning index based on values in a column of the plurality of columns; detecting a change to the source table; generating one or more new rows in the pruning index based on the change to the source table; and based on generating the one or more rows, reclustering the pruning index based on the values in the column of the plurality of columns.

2. The system of claim 1, wherein the plurality of columns comprise a batch unit identifier column, a slice number column, and a set of bloom filters.

3. The system of claim 2, wherein the clustering of the pruning index is based on the slice number column.

4. The system of claim 3, wherein the reclustering of the pruning index is based on the slice number column.

5. The system of claim 4, wherein the reclustering of the pruning index is in response to determining a threshold number of rows have been added to the pruning index.

6. The system of claim 4, wherein the reclustering of the pruning index is performed at a regular interval.

7. The system of claim 1, wherein detecting the change to the source table comprises at least one of: detecting a new row being added to the source table; and detecting an existing row being removed from the source table.

8. The system of claim 1, wherein: the generating of the pruning index comprises generating the set of filters, each filter in the set of filters corresponding to a batch unit in the set of batch units, the generating of the set of filters comprises generating a first filter for a first batch unit of the set of batch units in the source table, and the first filter indexes distinct values in each column of the first batch unit.

9. The system of claim 8, wherein the generating of the first filter comprises: for a given data value, identifying a cell within the first filter based on the data value; generating a hash value based on the data value; and populating the cell in the first filter using the hash value.

10. The system of claim 9, wherein: the operations further comprise computing a number of levels in the first filter; and the identifying of the cell comprises: identifying a slice in the first filter based on the data value and the number of levels in the first filter; and identifying a filter column based on the data value and a number of filter columns in the first filter.

11. The system of claim 1, wherein the operations further comprise storing, in a database, the pruning index with an association with the source table.

12. The system of claim 1, wherein the operations further comprise: processing a query using the pruning index, the processing of the query comprising: identifying, using the pruning index, a sub-set of batch units to scan for data matching the query; and scanning only the sub-set of batch units of the source table to identify data matching the query.

13. The system of claim 12, wherein the processing of the query using the pruning index comprises: generating a hash value based on an equality predicate included in the query; identifying one or more values in the pruning index that match the hash value; and identifying one or more batch units that potentially satisfy the equality predicate based on the one or more values in the pruning index that match the hash value.

14. A method comprising: accessing a source table organized into a set of batch units; generating a pruning index based on the source table, the pruning index comprising a set of filters that index distinct values in each column of the source table, the set of filters being represented as an array with multiple dimensions in the pruning index, the pruning index being organized into a plurality of rows and a plurality of columns; clustering the plurality of rows in the pruning index based on values in a column of the plurality of columns; detecting a change to the source table; generating one or more new rows in the pruning index based on the change to the source table; and based on generating the one or more rows, reclustering the pruning index based on the values in the column of the plurality of columns.

15. The method of claim 14, wherein the plurality of columns comprise a batch unit identifier column, a slice number column, and a set of bloom filters.

16. The method of claim 15, wherein the clustering of the pruning index is based on the slice number column.

17. The method of claim 16, wherein the reclustering of the pruning index is based on the slice number column.

18. The method of claim 17, wherein the reclustering of the pruning index is in response to determining a threshold number of rows have been added to the pruning index.

19. The method of claim 17, wherein the reclustering of the pruning index is performed at a regular interval.

20. The method of claim 14, wherein detecting the change to the source table comprises at least one of: detecting a new row being added to the source table; and detecting an existing row being removed from the source table.

21. A computer-storage medium comprising instructions that, when executed by one or more processors of a machine, configure the machine to perform operations comprising: accessing a source table organized into a set of batch units; generating a pruning index based on the source table, the pruning index comprising a set of filters that index distinct values in each column of the source table, the set of filters being represented as an array with multiple dimensions in the pruning index, the pruning index being organized into a plurality of rows and a plurality of columns; clustering the plurality of rows in the pruning index based on values in a column of the plurality of columns; detecting a change to the source table; generating one or more new rows in the pruning index based on the change to the source table; and based on generating the one or more rows, reclustering the pruning index based on the values in the column of the plurality of columns.

22. The computer-storage medium of claim 21, wherein the plurality of columns comprises a batch unit identifier column, a slice number column, and a set of bloom filters.

23. The computer-storage medium of claim 22, wherein the clustering of the pruning index is based on the slice number column.

24. The computer-storage medium of claim 23, wherein the reclustering of the pruning index is based on the slice number column.

25. The computer-storage medium of claim 24, wherein the reclustering of the pruning index is in response to determining a threshold number of rows have been added to the pruning index.

26. The computer-storage medium of claim 24, wherein the reclustering of the pruning index is performed at a regular interval.


	Regarding claims 1- 20 of the instant application, the claims are directed toward broader and similar version as claims 1-26 of patent No. 11,308,089.  It is always obvious to broaden a claimed invention because the broaden method, product and/or system has a greater range of application but requires no further development.  The motivation would have been to accommodate an obvious need.
	The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  The claims of the instant application therefore are not patently distinct from the ‘089 and as such are unpatentable over obvious-type double patenting.	
Examiner's Note
8.	The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (see MPEP 2123).
The Examiner has cited particular locations in the reference(s) as applied to the claims below for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-3, 5-7, 9-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finlay (US 2017/0293649). 
	Regarding to claims 1, 13 and 20, Finlay discloses a system, a method and a computer-storage medium (Figure 1A), comprising: 
	at least one hardware processor (Figure 1A); and 
	at least one memory storing instructions that cause the at least one hardware processor to perform operations (Figure 1A) comprising: 


	generating a pruning index comprising a set of filters that index distinct values in each column of a source table organized into a set of batch units ([0014], [0023], [0042]-[0043], synopsis table comprising set of bloom filters), the generating of the pruning index comprising: 
	generating a filter corresponding to a batch unit in the set of batch units ([0043]-[0044], “[0043] In this embodiment, synopsis table 231 includes, for each “block” 219a to 219z (a block is a set of rows) of a corresponding database table 217 stored in external storage device 215 (see FIG. 1C): a minimum (“MIN”) value 233; a maximum (“MAX”) value 235; and/or a Bloom filter 237. A Bloom filter is a form of a probabilistic data structure (see definition for Bloom filter, below, in the Definitions sub-section of this Detailed Description section.
[0044] Processing proceeds to operation S260, where statistics module 304 of program 300, receives usage statistics with respect to database table 217 (see FIG. 1C) and synopsis table 231. The usage statistics include information pertaining to: (i) inserts, deletes, and updates applied to the database table; (ii) usage (for example, a statistical distribution) of predicates in queries with respect to columns of the database table; (iii) types of predicates applied in queries with respect to the columns of the database table; (iv) percentage of data that is skipped during scans of the database table; (v) lists (or ranges) of blocks 219 in the database table, the blocks having newly inserted or deleted rows; (vi) frequency of predicates used with respect to the various columns in the database table; (vii) density of Bloom filters 237 in the synopsis table; and/or (viii) usage and effectiveness of the synopsis table, etc. Further with respect to item (vii) above, the density of a Bloom filter is a measure of the proportion of bits of the Bloom filter that are set to logical 1. If half the bits are set to 1, the density of the Bloom filter is 50%. As the density increases, the Bloom filter effectiveness tends to decrease. In the extreme case, if the density is 100% (all bits are set to logical 1), the Bloom filter offers no benefit in terms of data skipping”); and 
	merging two or more rows of the filter based on a density threshold (“[0044] Processing proceeds to operation S260, where statistics module 304 of program 300, receives usage statistics with respect to database table 217 (see FIG. 1C) and synopsis table 231. The usage statistics include information pertaining to: (i) inserts, deletes, and updates applied to the database table; (ii) usage (for example, a statistical distribution) of predicates in queries with respect to columns of the database table; (iii) types of predicates applied in queries with respect to the columns of the database table; (iv) percentage of data that is skipped during scans of the database table; (v) lists (or ranges) of blocks 219 in the database table, the blocks having newly inserted or deleted rows; (vi) frequency of predicates used with respect to the various columns in the database table; (vii) density of Bloom filters 237 in the synopsis table; and/or (viii) usage and effectiveness of the synopsis table, etc. Further with respect to item (vii) above, the density of a Bloom filter is a measure of the proportion of bits of the Bloom filter that are set to logical 1. If half the bits are set to 1, the density of the Bloom filter is 50%. As the density increases, the Bloom filter effectiveness tends to decrease. In the extreme case, if the density is 100% (all bits are set to logical 1), the Bloom filter offers no benefit in terms of data skipping” and [0046]-[0050], “[0050] In some embodiments of the present invention, if statistics module 304 determines that a row of the synopsis table should be merged with an adjacent row, synopsis optimizing sub-module 314 of synopsis table module 306 of program 300, merges the adjacent rows into a new row that replaces the two rows being merged, thereby generating a revised synopsis table 231”); and 
	storing, in a database, the pruning index with an association with the source table ([0043]-[0045], [0069]-[0070]).

	Regarding claims 2 and 14, Finlay discloses wherein the filter is represented as an array with multiple dimensions in the pruning index ([0014], ([0043]-[0050]).

	Regarding claims 3 and 15, Finlay discloses wherein the generating of the filter comprises: for a given data value, identifying a cell within the filter based on the data value ([0062]-[0064]); generating a hash value based on the data value ([0063]-[0064], hash function); and populating the cell in the filter using the hash value ([0063]-[0064]).

	Regarding claim 5, Finlay discloses wherein: each filter of the set of filters comprises multiple bloom filters, a number of bloom filters in each filter being based on a target false positive rate ([0039], [0050]-[0051] and [0067]).

	Regarding claims 6 and 16, Finlay discloses wherein: each filter in the set of filters comprises a set of bloom filters ([0061]-[0069]); and the pruning index further comprises a plurality of columns, the plurality of columns comprising a batch unit identifier column, a slice number column, and the set of bloom filters ([0056]-[0058] and [0061]-[0069]).

	Regarding claims 7 and 16, Finlay discloses clustering the pruning index based on the slice number column ([0056]-[0058] and [0061]-[0069]).
	

	Regarding claims 9 and 19, Finlay discloses wherein the operations further comprise: processing a query using the pruning index, the processing of the query comprising: identifying, using the pruning index, a sub-set of batch units to scan for data matching the query ([0045]); and scanning only the sub-set of batch units of the source table to identify data matching the query ([0045]).

	Regarding claim 10, Finlay discloses wherein the processing of the query using the pruning index comprises: generating a hash value based on an equality predicate included in the query ([0062]-[0064]); identifying one or more values in the pruning index that match the hash value ([0063]-[0064]); and identifying one or more batch units that potentially satisfy the equality predicate based on the one or more values in the pruning index that match the hash value ([0062]-[0064]).

	Regarding claim 11, Finlay discloses wherein the identifying of the sub-set of batch units to scan for the data matching the query comprises identifying one or more batch units in which data matching the query is not stored ([0045]-[0047]).

	Regarding claim 12, Finlay discloses wherein the identifying of the sub-set of batch units to scan for the data matching the query comprises identifying one or more batch units in which data matching the query is potentially stored ([0045]-[0047]).


					Allowable Subject Matter
10.	Claims 4, 8, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the Double Patenting rejections and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/            Primary Examiner, Art Unit 2153